Citation Nr: 1111519	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder.

2.  Entitlement to service connection for Barrett's esophagus and a stomach disorder (claimed as esophagitis and/or acid reflux).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO denied service connection for a stomach disorder (diagnosed as functional indigestion by history) in a September 1969 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to September 1969 in support of the Veteran's claim for service connection for a stomach disorder is material.

3.  The evidence establishes that the Veteran's symptoms are the result of gastroesophageal reflux disease (GERD) that had its onset during his active military service.

4.  Barrett's esophagus is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The September 1969 RO rating decision that denied service connection for a stomach disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


3.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Service connection for Barrett's esophagus is not warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in May 2006, prior to the initial AOJ decision on his claim.  The Board notes that the notice provided does not comply with the requirements set forth in Kent in that it failed to provide any notice with regards to how to reopen a finally denied claim although it fully complies with the requirement to notify the Veteran of the information and evidence necessary to substantiate the underlying claim for service connection.  The Board finds, however, that the deficiency in the notice provided is not prejudicial to the Veteran as it find that new and material evidence has been received to reopen the Veteran's claim for service connection for a stomach disorder. 

Furthermore, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not identified any additional relevant evidence not already obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in June 2006; however, the examiner failed to find any disability on examination that day.  The Board determined that a medical opinion was needed in order to fully and fairly adjudicate the Veteran's claim and, therefore, requested a medical expert opinion as set forth in VHA Directive 2010-044, which was provided in December 2010.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

In April 2006, the Veteran filed a claim seeking service connection for Barrett's esophagus and a stomach disorder (claimed as esophagitis or acid reflux).  The Veteran essentially claims that his stomach disorder began in service and that he has self treated it as directed by the military medical personnel during and since service.  He has also claimed that his Barrett's esophagus is the result of his stomach disorder.  

Initially, the Board notes that the RO denied service connection for a stomach disorder (diagnosed on examination as functional indigestion by history) in a September 1969 rating decision.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, September 1969 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that service connection for a stomach disorder was denied in the September 1969 rating decision on the basis that there was no current disability as the VA examination obtained in July 1969 gave a diagnosis of functional indigestion by history following a normal upper gastrointestinal series, which failed to demonstrate the presence of ulcers or other abnormalities in the gastric contours.  Hence, the evidence received since September 1969 must relate to this missing element as well as raise a reasonable possibility of substantiating the claim.

New evidence received since the September 1969 rating decision includes the Veteran's statements, private treatment records from 1975 to 2006, VA treatment records from 2006 and 2007, VA examination report from June 2006, an internet article on Barrett's esophagus from healthlink.mcw.edu, and the report of a VHA medical expert opinion dated in December 2010.  The treatment records establish that the Veteran has the following diagnoses:  Barrett's esophagus, esophagitis and gastritis/GER symptoms.  The VHA medical expert opinion establishes that the Veteran's current disability is GERD, but he opines that the Veteran's short segment Barrett's esophagus (SSBE) does not produce symptoms and does not cause a disability.  In addition, this medical expert opined that the Veteran's symptoms in service were no doubt caused by GERD.  He also opined that that the Veteran has GERD now although it is apparently well-controlled on medication; however, the medicine will not make this go away.  

Consequently, the Board finds that the new evidence received since September 1969 establishes that the Veteran has a current disability.  In addition, the Veteran has stated that he has continued to have symptoms related to his stomach disorder since his separation from service.  Thus, there is evidence of an onset in service and continuity since service of the Veteran's GERD.  Based upon this evidence, the Board finds that there is a reasonable possibility of substantiating the claim for service connection for a stomach disorder.

As there is new evidence establishing that a stomach disorder has been diagnosed and that there is a reasonable possibility of substantiating the claim, the Board finds that this new evidence is material to reopen the Veteran's claim for service connection for a stomach disorder.  Consequently, the Veteran's claim to reopen for service connection for a stomach disorder is granted, and the Board will consider the Veteran's claim for service connection for a stomach disorder on the merits.  

As for the claim for Barrett's esophagus, the Board finds that this claim is for a separate and distinct condition and, thus, is not subject to the need for new and material evidence before the Board can consider it as an original claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The service treatment records that, in November 1968, the Veteran complained of having burning pain in the epigastrium off and on for three months, and often noted burning in the esophagus on forward bending or lying down at night.  On exam, he had slight epigastric tenderness, and he was thought to have a hiatus (sic) hernia.  An April 1969 treatment note indicates that gastrointestinal x-ray results were reviewed but does not indicate any positive results.  It is noted that the Veteran reported only having discomfort in the abdomen if he goes without food.  He was placed on dietary restrictions and continued on Gelusil.  On separation examination in April 1969, the Veteran reported a history of frequent indigestion and stomach, liver or intestinal problems, but the examiner made no note on the Report of Medical History and made no notation of any abnormality found on examination.  

The Veteran underwent VA examination in July 1969 at which he complained of periods of epigastric pain and burning running up into the throat occurring on and off for three years, more common at night when he was lying down and in the morning when he first arose.  He reported Gelusil or other antacids would usually relieve this.  However, the examiner failed to find anything on examination and GI series was noted to be normal.  The examiner's impression was functional indigestion by history.

The Veteran was worked up at the Austin Medical Center in October 1976 for complaints of irregular bowel movements and some bleeding after loose stools.  Colonoscopy and upper GI series were, however, normal.  The diagnosis was spastic colitis.

No additional treatment is seen in the medical records until 1992 when the Veteran under esophagogastroduodenoscopy (EGD) with biopsies in November 1992 for dysphagia, history of esophagitis and gastroesophageal reflux (GER) symptoms.  Postoperative diagnoses were:  1) gastroduodenitis with some gastric nodularity, probably secondary to hypertrophic gastritis; 2) Grade II esophagitis, fairly extensive involvement, rule out Barrett's esophagus.  Biopsy of the lower esophagus demonstrated acute esophagitis.  Thereafter, the records show the Veteran continued to be evaluated by EGD approximately every two years for monitoring of his gastrointestinal disorders, including Barrett's esophagus, esophagitis and GER symptoms.  However, general medical treatment records show a gradual improvement of the Veteran's esophagitis and gastritis/GER symptoms such that by 2001 he began denying having any active symptoms while remaining on Prilosec.  The last EGD of record was conducted in April 2007, which indicated that the esophagus was normal; however, the Pathology Report indicates that biopsies demonstrated mild chronic gastritis with reactive changes.

The Veteran underwent VA examination in June 2006.  The Veteran denied any current gastrointestinal symptoms on Prilosec, 20 mg po bid.  He did, however, report a history of daily heartburn, nausea and esophageal pain.  The examiner stated that no disability was noted on exam related to the Veteran's gastrointestinal condition.  He commented that the Veteran was currently in stable physical condition, with no disability related to his asymptomatic Barrett's esophagus.

In a September 2006 statement, the Veteran's treating private physician indicates that the Veteran had his first EGD done in November 1992 that showed by report esophagitis (grade 2) and changes described as "irregular fingers of tissue that extend well up into the middle portion of the esophagus, possibly consistent with Barrett's esophagus."  Repeat EGD in February 1993 showed resolution of the esophagitis; however, there was still evidence for possible Barrett's esophagus at the lower esophageal area.  Biopsies from February 1993 showed Barrett's esophagus.  This physician also stated that the Veteran has had difficulty with heartburn and dyspepsia that have been present off and on since he was in the service, intermittently controlled with medications.  Finally, he stated that it is not unusual that an upper gastrointestinal series would be normal and that Barrett's esophagus would not be found until EGD was performed.

Based on this evidence, the Board decided that an expert medical opinion was necessary in order to find out what, if any, current gastrointestinal disorders the Veteran currently had, whether they are considered disabling and whether they are related to service.  In December 2010, a VHA expert medical opinion was obtained from gastroenterologist at the VA Medical Center in Milwaukee, Wisconsin.  In his report, this physician provided detailed definitions of GERD and Barrett's esophagus.  He explained that GERD  is a condition where acid produced in the stomach backwashes (refluxes) into the esophagus and that this often is present in persons with a hiatal hernia but that GERD can and does exist even without one.  He explained that GERD causes damage to the esophagus and that damage depends on how concentrated the acid is and how long it remains in the esophagus.  As for Barrett's esophagus, the medical expert explained that this is a condition in which there is a change in the lining of the lower esophagus from squamous cells (normal) to columnar cells (which line the stomach).  He further stated that Barrett's esophagus is only found in conditions of chronic reflux and it is assumed that it forms in response to the reflux as a protective adaptation of the esophagus lining.  Furthermore, although not considered cancerous or even pre-cancerous, the metaplastic changes to columnar lining cells in Barrett's esophagus creates a new tissue with more pre-cancerous potential than the normal squamous lining.  Although not all such potential is realized, the risk is high enough that much of Barrett's esophagus is checked on a regular basis for early pre-cancerous change, known as dysplasia.  Finally, this physician explained that the larger the area of Barrett's esophagus, the higher the risk of developing cancer.  For example, a 10 cm segment would have a 5 to 15 percent lifetime risk of developing cancer while a short segment ("minimal") Barrett's esophagus has much less of a risk.

As for the Veteran's clinical situation, the VHA medical expert stated that nothing would have caused the Veteran's symptoms in service of "...burning going into the esophagus on leaning forward or lying down," being worse in on getting up in the morning, and responding to antacids except GERD.  Thus, he states that there is no doubt that the Veteran had GERD in service.  As for his Barrett's esophagus, the VHA medical expert stated that, in the setting of GERD, it is caused by the GERD; however, in this case, the Veteran's Barrett's esophagus is not only short segment but "minimal" as it is less than 1 cm in length and not circumferential.  He opined that the Veteran's Barrett's esophagus probably involves less than 1.0 square cms and certainly not more than 2.0 square cms.  He noted that, at his facility, they would consider it reasonable not even screen this amount for future dysplasia if the  patient agreed.  Thus, he concluded that the neoplastic potential for the degree of the Veteran's short segment Barrett's esophagus is very small.

Finally, as to disability, the VHA medical expert stated that GERD can be asymptomatic, occasionally bothersome, an inconvenience, or even a severe and totally disabling affliction.  He stated that this Veteran has GERD, and the medicine will not make this go away but the medicine has apparently controlled the symptoms very well.  His conclusion was that he could not define any disability directly related to the GERD other than the inconvenience of taking medications.  As for the Barrett's esophagus, the VHA medical expert stated that short segment Barrett's esophagus does not produce symptoms; in fact, the only situation in which he could imagine Barrett's esophagus (as opposed to cancer itself) causing disability is if a screening approach had shown progressively severe dysplasia and an esophagectomy had to be performed, which is not the case here.

Consequently, after reviewing all the evidence of record, the Board concludes that the evidence sufficiently establishes that the Veteran's GERD had its onset in service, has continued since service and continues to be a current disability for which the Veteran receives continuous treatment.   Although the current medical evidence indicates that the Veteran's GERD is currently asymptomatic on medication, the VHA medical expert clearly stated that GERD does not resolve and that the Veteran presently has GERD.  Thus, the fact that his GERD is asymptomatic merely goes to the degree of disability, not whether a disability actually is present.  In addition, the Board acknowledges that the VHA medical expert did not actually render a medical nexus opinion directly linking the Veteran's current GERD with his symptoms in service.  He did, however, state that the Veteran's symptoms in service were clearly GERD, that GERD does not resolve although may be controlled on medication, and that the Veteran has GERD today.  Those statements combined with the Veteran's competent and credible report of an onset in service and a continuity of symptoms since service with self-treatment with over-the-counter medications clearly establish a chronicity of the Veteran's GERD since service.  Thus, the Board finds that service connection for GERD is warranted, and the Veteran's appeal is granted to that extent.

The Board finds, however, that the Veteran's Barrett's esophagus is not a disability for VA compensation purposes.  Barrett's esophagus is not a disease that causes disability but is rather merely a finding on diagnostic testing of a condition (changes in the cell structure of the esophagus lining) that may lead to disease.  In that way it is like hyperlipidemia or hypercholesterolemia for which VA has determined that service connection is not warranted.  

Hypercholesterolemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran's Barrett's esophagus is merely a finding on EGD, a diagnostic test.  According to the VHA medical expert, there are no symptoms related to Barrett's esophagus.  Furthermore, there is no indication that the Veteran's Barrett's esophagus has been manifested by any impairment of earning capacity.  Rather, all the evidence shows that Barrett's esophagus does not have any symptoms that may incapacitate the Veteran.  Although it may lead to disease such as cancer, there is no medical evidence suggesting that any disease is present resulting from the Veteran's Barrett's esophagus.  In fact, the VHA medical expert stated that the Veteran's Barrett's esophagus, categorized as "short segment," was so "minimal" that his facility would not even recommend regular follow up of it.  

As such, the Veteran's Barrett's esophagus is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Allen, supra.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As Barrett's esophagus does not represent a disability in and of itself nor is there evidence it has resulted in a disability, the Board finds that service connection for Barrett's esophagus must be denied.

In conclusion, the Board finds that the preponderance of the evidence is in favor of granting service connection for the Veteran's GERD.  The preponderance of the evidence is not, however, in favor of granting service connection for Barrett's esophagus as the Board finds that it is not a disability for VA compensation purposes nor has it caused a disability that may be service connected.  Consequently, service connection for GERD is granted but is denied for Barrett's esophagus.  In rendering this decision, the benefit of the doubt doctrine has been considered and applied where appropriate.  










(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the Veteran's claim to reopen for service connection for a stomach disorder is granted.

Entitlement to service connection for gastroesophageal reflux disease (GERD) is granted.

Entitlement to service connection for Barrett's esophagus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


